FILED

                                                                         June 18, 2013

                                                                 In the Office of the Clerk of Court
                                                               W A State Court of Appeals, Division III


            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )        No. 30605-4-III
                                              )        (consolidated with
                      Respondent,             )         No. 30606-2-111,
                                              )         No. 30607-1-111,
       v.                                     )         No. 30608-9-111,
                                              )         No.30609-7-II1)t
SCOTT T. HURLEY,                              )
                                              )
                      Appellant.              )         UNPUBLISHED OPINION


       SIDDOWAY, A.C.J. -     Scott Hurley, who owes over $15,000 in restitution and

other legal financial obligations (LFOs) ordered in connection with sentences imposed

following his pleas of guilty in 2002 and 2004, challenges the method by which Spokane

County punished his failure to comply with financial reporting practices adopted by the

county clerk: it imposed 60 days' jail time for each willful failure to comply with the

clerk's procedures.



       t The 2012 orders that are the subject matter of this appeal imposed sanctions for
violations related to legal financial obligations ordered by five judgment and sentences
entered on the basis of plea agreements by Scott Hurley. Mr. Hurley's 2002 judgment
and sentences addressed two original charges (Spokane County Superior Court Cause
Nos. 02-1-01896-4 and 02-1-01409-8); his 2004 judgment and sentences addressed three
(Cause Nos. 03-1-02132-7, 03-1-03732-1, and 03-1-03872-6). Mr. Hurley therefore filed
five notices of appeal that were consolidated for decision.
Nos. 30605-4-111, 30606-2-111; 30607-1-111; 30608-9-111, 30609-7-111
State v. Hurley


       Mr. Hurley concedes that Washington statutes authorize the superior court to jail

him for 60 days for a willful failure to pay the LFOs, since paying them is a condition of

his sentence. He disputes the court's authority to multiply that sanction, in his case

threefold, by treating every failure to comply with county reporting requirements as if

those requirements were also conditions of his sentence.

       By the time these consolidated appeals were presented for our decision, Mr.

Hurley had served the confinement time imposed as a sanction, so his appeal is moot.

While he makes a reasonable case that the issue he presents will recur, we conclude that

the record and briefing in this matter (though not the fault of Mr. Hurley) makes this case

.a poor vehicle for deciding the issues presented. We dismiss the appeal as moot.

                    FACTS AND PROCEDURAL BACKGROUND
       In 2002, Scott Hurley pleaded guilty to conspiracy to manufacture

methamphetamine, attempt to elude, and possession of methamphetamine. In addition to

a term of confinement, the court ordered Mr. Hurley to pay $4,757 in LFOs. A "legal

financial obligation" is defined as "a sum of money that is ordered by a superior court of

the state of Washington for legal financial obligations," and may include "restitution to

the victim, statutorily imposed crime victims' compensation fees ... , court costs, county




                                             2

Nos. 30605-4-111, 30606-2-111; 30607-1-111; 30608-9-111, 30609-7-111
State v. Hurley


or interlocal drug funds, court-appointed attorneys' fees, ... costs of defense, [and]

fines." RCW 9.94A.030(30).     1


       In 2004, Mr. Hurley pleaded guilty to conspiracy to manufacture

methamphetamine, first degree theft, third degree assault, and second degree possession

of stolen property. In addition to a term of confinement, the court ordered him to pay

$3,370 in LFOs.

       The judgment and sentences provided that "payments shall be made in accordance

with the policies of the clerk and on a schedule established by the [Department of

Corrections], commencing immediately, unless the court specifically sets forth the rate

here." Clerk's Papers (CP) at 5, 67,129,192,250. The 2002 judgment and sentences

provided that the monthly amount would be determined "per [community corrections

officer]." CP at 5, 67. The 2004 judgment and sentences established a $30 per month

payment amount, to commence within 30 days of release. CP at 129, 192,250.

       Before 2012 and the orders at issue in this appeal, Mr. Hurley's failures to report

to the county clerk, provide financial information, and make payment toward his LFOs




       1 As a result of continual modification of chapters 9.94A and 9.94B RCW, a
number of their provisions cited in this opinion have been recodified over the II-year
time span between the first of Mr. Hurley's offenses at issue and the 2012 orders under
review. Because the changes have not been significant or substantive, we generally cite
the current statutes.

                                             3

Nos. 30605-4-111, 30606-2-111; 30607-1-111; 30608-9-111, 30609-7-111
State v. Hurley


had resulted in numerous orders "enforcing sentence" and imposing additional jail time. 2

Each order was entered after the clerk's office submitted a violation report to the court,

Mr. Hurley was given notice requiring him to appear for hearing, and he elected to enter

into an agreed order. In the last three cases, Mr. Hurley had first been arrested for his

violations and was in custody. Mr. Hurley's lawyer in the 2012 proceeding at issue in

this appeal would later describe the system in operation in Spokane County as follows:

       [O]ffenders arrested on failure to pay LFO[s] are set for a hearing on the
       next Friday docket. Prior to the hearing the prosecutor usually makes them
       an offer regarding jail time, immediate dollar release amount, and future

       2 The   orders were entered on the following dates:

Date of order       Violations noted                                   Sanction

5/25/2007           Failing to report, failing to pay, failing to      30 days' jail time
                    complete financial assessment form

3/27/2008           Failing to complete financial assessment form,     60 days' j ail time
                    failing to comply with 5/25/07 order, failing to   (except in cause
                    report to jail per auto-jail provision             number 03-1­
                                                                       037321, in which
                                                                       the sanction was 30
                                                                       days)

2/4/2009            Failing to comply with 5/25/07 order, failing to   60 days' jail time
                    comply with 3/27/08 order, failing to report to    (except in cause
                    jail per auto-jail provision                       number 03-1­
                                                                       037321, in which
                                                                       the sanction was 45
                                                                       days)

8/9/2010            Failing to pay                                     60 days' jail time    !




                                                4

Nos. 30605-4-111, 30606-2-111; 30607-1-111; 30608-9-111, 30609-7-111
State v. Hurley


       monthly payments. Before this offer is tendered, the prosecutor requires
       the offender provide a financial declaration to the collection clerk. The
       public defender's office is held to the task of gathering the information for
       the financial declaration while the offender is in custody.

CP at 45.

       The agreed orders itemized his violations, found them to be willful, and were

signed by Mr. Hurley or his lawyer. Each one modified his obligations as to his LFOs.

Unlike the original 2002 and 2004 judgment and sentences ordering payment of the LFOs

to the clerk in accordance with policies of the clerk, the enforcement orders included a

number of additional requirements not involving payment: requirements that Mr. Hurley

report in person to the office of the Spokane county clerk within 48 hours of release or at

the time of any change in information, provide a current address, keep the clerk advised

of a current address at all times, and provide current financial information to the clerk.

They provided that failure to comply would result in a bench warrant being issued and

the possibility of additional sanctions.

       The particular orders challenged in this appeal were entered in January 2012, after

Mr. Hurley was arrested in late 2011 on a bench warrant issued for violations associated

with his LFOs. A hearing was held on January 6, at which Mr. Hurley was represented.

       The State argued Mr. Hurley should again be sanctioned, and this time for

multiple violations: (1) failure to pay, (2) failure to complete and return a financial

assessment form, and (3) failure to notify the clerk's office of a change in circumstances.


                                              5

Nos. 3060S-4-III, 30606-2-III; 30607-I-III; 30608-9-III, 30609-7-II1
State v. Hurley


It presented testimony from Todd Taylor, presumably an employee of the clerk's office,

who testified Mr. Hurley had paid only $398.52 to date, with his last payment being in

2010. He testified that the then-current balance of Mr. Hurley's LFOs was $16,792.99,

including interest.

       With respect to the failure to complete and return a financial assessment form, Mr.

Taylor testified that several days before the hearing, a financial declaration had been

provided for Mr. Hurley but because it was not signed, he "could not say that this was

actually reviewed by the defendant or filled out by the defendant." Report of

Proceedings at 6. Mr. Taylor regarded Mr. Hurley's provision of the form without a

signature as a violation. Mr. Taylor also testified that Mr. Hurley failed to notify the

clerk's office of a change in circumstances because the previous financial declaration

listed his income as $1,800, but the declaration received on the date of the hearing

indicated he was not working at the time.

       Mr. Hurley offered explanations and argument addressing compliance or

noncompliance that we need not detail because they are not relevant to the potentially

recurring issues that he raises in this appeal. The trial court was not persuaded, found

that Mr. Hurley willfully violated the requirement to pay his LFOs, failed to notify the

clerk's office of a change in circumstances, and failed to provide his financial

assessment. It imposed 180 days' incarceration for each sentence to run concurrently.




                                              6

Nos. 30605-4-III, 30606-2-III; 30607-1-III; 30608-9-III, 30609-7-III
State v. Hurley


          Mr. Hurley moved for reconsideration. The court denied the motion but agreed to

modify the sentence and allow Mr. Hurley to serve it in an inpatient treatment facility

rather than the county jail. Mr. Hurley appealed.

                                         ANALYSIS

          Under RCW 9 .94A. 760( 1) a trial court may order payment of an LFO as part of a

sentence. Once a court imposes an LFO, the offender must be set up on a monthly

payment plan. ld. For offenses committed after June 30, 2000, the sentencing court may

retain jurisdiction and enforce the judgment "until the obligation is completely satisfied,

regardless of the statutory maximum for the crime." RCW 9.94A.760(4).

          Before 2003, former RCW9.94A.760 authorized the Department of Corrections to

supervise an offender's compliance with his obligation to pay LFOs. The department's

authority continued for 10 years following the entry of the judgment and sentence or 10

years following the offender's release from total confinement, whichever period was

longer.

          In 2003, the legislature responded to suggestions and requests made by county

government officials, and in particular county clerks, who wished to participate in

collecting LFOs. LAWS OF 2003, ch. 379, § 14. As amended, RCW 9.94A.760

authorized the department to supervise the offender's payment compliance during any

period of confinement or department supervision in the community but delegated

authority for all later periods to the county clerks. RCW 9.94A.760(4).

                                              7

Nos. 30605-4-111, 30606-2-111; 30607-1-111; 30608-9-111, 30609-7-111
State v. Hurley


       A new subsection (7)(b) was added to RCW 9.94A.760 by the amendments,

providing that during the period of a county clerk's supervision the clerk could

recommend to the court that an offender's payment schedule be modified to reflect a

change in financial circumstances. Most important for purposes of Mr. Hurley's appeal,

amended subsection (7)(b) also provided:

       During the period of repayment, the county clerk may require the offender
       to report to the clerk for the purpose of reviewing the appropriateness of the
       collection schedule for the legal financial obligation. During this reporting,
       the offender is required under oath to respond truthfully and honestly to all
       questions concerning earning capabilities and the location and nature of all
       property or financial assets. The offender shall bring all documents
       requested by the county clerk in order to prepare the collection schedule.

The legislature provided that the foregoing amendments applied ''to all offenders

currently, or in the future, subject to sentences with unsatisfied legal financial

obligations." RCW 9.94A.925.

       Following the 2003 amendments, Spokane County created the financial forms and

change of circumstance notice requirements that Mr. Hurley is alleged to have failed to

complete or violated, resulting in the court's imposition of 120 days of jail time in

addition to the 60 days imposed for his failure to pay. The problem, according to Mr.

Hurley, is that while the current version ofRCW 9.94A.760(7)(b) authorizes the county

clerk to require the offender to report, the legislature has never enacted a corresponding

provision creating a remedy if an offender does not comply. In what Mr. Hurley argues

is a remedial vacuum, Spokane County relies on the superior court to impose additional

                                              8

Nos. 30605-4-III, 30606-2-III; 30607-I-III; 30608-9-III, 30609-7-III
State v. Hurley


jail time for reporting violations and the superior court has accepted the invitation-

although without statutory authority, according to Mr. Hurley.

       A trial court may impose only a sentence authorized by statute. In re Pers.

Restraint o/Carle, 93 Wn.2d 31,33,604 P.2d 1293 (1980). RCW 9.94A.505(8) provides

that in imposing sentences upon a felony conviction "the court may impose and enforce

crime-related prohibitions and affirmative conditions as provided in this chapter." The

language "as provided in this chapter" has been construed as not requiring authorization

of crime-related prohibitions by some other provision of the Sentencing Reform Act of

1981 (SRA), chapter 9.94A RCW. State v. Acrey, 135 Wn. App. 938,943-44, 146 P.3d
1215 (2006) (noting the last antecedent rule of statutory interpretation, under which the

qualifying words refer to the last antecedent, "affirmative conditions," rather than "crime­

related prohibitions"); State v. Armendariz, 160 Wash. 2d 106, 114, 156 P.3d 201 (2007).

The qualifier clearly applies to affirmative conditions, however. See Acrey, 135 Wn.

App. at 944; Armendariz, 160 Wn.2d at 114.

       The SRA provides for a number of affirmative conditions that can be imposed

depending on the circumstances and identifies them, clearly, as sentencing conditions.

E.g., RCW 9.94A.607(1) (providing that where an offender's chemical dependency

contributed to his or her offense, "the court may, as a condition of the sentence ... , order

the offender to participate in rehabilitative programs"); RCW 9.94A.703(3) (providing

that "[w]hen a court sentences a person to a term of community custody, the court shall

                                             9

Nos. 30605-4-III, 30606-2-III; 30607-1-III; 30608-9-III, 30609-7-III
State v. Hurley


impose conditions of community custody as provided in this section" and identifying

discretionary conditions); RCW 9.94A.670(5), (6) (identifying conditions that a court

"must impose" and "may impose" when using a special sex offender sentencing

alternative).

       RCW 9.94A.760(1O) likewise clearly provides, "The requirement that the offender

pay a monthly sum towards a legal financial obligation constitutes a condition or

requirement of a sentence and the offender is subject to the penalties for noncompliance

as provided in RCW 9.94B.040, 9.94A.737, or 9.94A.740." (Emphasis added.) There is

no parallel reference to penalties for noncompliance being available if an offender is

merely noncompliant with the duty to report to the county clerk addressed by subsection

(7)(b) of the same statute. Yet under Spokane's system for enforcement and collection,

an offender may get more jail time for the several ways he can fail to comply with county

clerk requirements than will be imposed for violating the LFO payment condition of his

sentence-in Mr. Hurley's case, 120 days of his 180-day sanction.

       "'The SRA permits modification of sentences only in specific, carefully delineated

circumstances,'" with its authority to increase the duration of an offender's commitment

provided by RCW 9.94B.040. 3 State v. Nason, 146 Wash. App. 744, 750-51, 192 P.3d 386

(2008) (quoting State v. Shove, 113 Wash. 2d 83, 86, 776 P .2d 132 (1989)), rev'd in part on



      .3   Formerly RCW 9.94A.634.

                                            10 

Nos. 30605-4-III, 30606-2-III; 30607-1-III; 30608-9-III, 30609-7-II1
State v. Hurley


other grounds, 168 Wn.2d 936,233 P.3d 848 (2010). While we appreciate the

difficulties that county clerks can encounter in collecting LFOs from feckless offenders,

Mr. Hurley raises a viable question whether the legislature intended by RCW

9.94A.760(7)(b) to authorize county clerks to create their own sentencing conditions that

could be incorporated into modified judgments with violations then punished under RCW

9.94B.040.

       Mr. Hurley further argues that certain of the 2003 amendments delegating the

power to collect financial obligations to county clerks violate principles of separation of

powers by failing to provide standards or safeguards against arbitrary actions or

discretionary abuse.

       In Nason, the Supreme Court characterized the argument that the Spokane county

clerk's system exceeds its authority as "interesting," but it concluded that in that case the

issue had not been preserved. 168 Wn.2d at 940 n.3. The Supreme Court likewise

declined to reach the separation of powers issue, which was raised by the appellant in

Nason in supplemental briefing. Jd.

       We feel constrained to deny review of the issues here as well. Mr. Hurley presents

us with an appeal that is moot, in that he has already served his confinement time for

noncompliance at the time his appeal is presented to us for decision. "A case is moot if a

court can no longer provide effective relief." Blackmon v. Blackmon, 155 Wash. App. 715,

719,230 P.3d 233 (2010). He recognizes the probable mootness of his appeal but

                                             11 

Nos. 30605-4-III,   30606~2-III;   30607-1-III; 30608-9-III, 30609-7-II1
State v. Hurley


speculates that he may suffer adverse consequences in the future if the challenged

increase in his sentence remains in effect-yet he presents no viable risk presented by the

2012 orders. He argues more persuasively that we should decide the case even ifit is

moot, in order to resolve issues of continuing and substantial public interest.

       The problem we face in deciding the appeal on this record, though, is the lack of

any meaningful adversarial engagement on what are not simple issues. The only reason

we would decide this moot appeal is for the purpose of publishing it and providing

guidance to others. The issues have important ramifications for third parties entitled to

restitution. We need to have the county clerks' arguments in favor of a judicial remedy

effectively presented. The State's appellate briefing in this case does not seriously reflect

on Mr. Hurley's arguments and meet them; instead, it mischaracterizes them, trivializes

them, and responds conclusorily. This is not Mr. Hurley's fault, of course, and the State

cannot avoid decision on these issues indefinitely by treating a case that is moot as one

that is therefore unimportant. On this occasion, however, we dismiss the appeal as moot.

       A majority of the panel has determined that this opinion will not be printed in the




                                               12 

Nos. 30605-4-III, 30606-2-III; 30607-1-III; 30608-9-III, 30609-7-II1
State v. Hurley


Washington Appellate Reports but it will be filed for public record pursuant to RCW

2.06.040.


                                            Siddo~'                       (J




Kulik, J.




                                           13